DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to preliminary amendment filed on 12/20/2019. Claims 1-37 have been cancelled. Claims 38-61 are pending.

Priority
	Applicant’s claim for priority from PCT/IB2019/000486 filed 5/31/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (20090085599, pub. Apr. 2, 2009), hereinafter “Choi”.

Regarding independent claim 55, Choi discloses:	A method, comprising: 
detecting a connection of a testing machine to a mixed pad of an electrostatic discharge (ESD) protected memory device comprising an array of memory cells, the mixed pad being connected to an ESD Network (see Choi, Fig 1, par. [0035]: a chip CH of a semiconductor device, and see par. [0036]: A test circuit 140 outputs a test control signal Tcon for testing an internal circuit 120 in response to a test enable signal TME applied for a test. The test enable signal TME indicates the start of a test, and see par. [0037]: The internal circuit 120 performs a predetermined operation and output a test signal Tsig in response to the test control signal Tcon.  For example, when the chip CH to be tested is a memory chip, data stored in a memory cell may be output as the test signal Tsig, and see par. [0038]: The interface 130 drives and outputs the test signal Tsig applied from the internal circuit 120 in response to the interface control signal Tifc applied from the test circuit 140, and see par. [0040]: In response to a selection signal sel applied from a selection signal generator 150, the MUX 160 may select one of the test signals Tsig1 to Tsig4 and output the selected test signal TS to a test pad TP, and see par. [0042]: MUX 160, the test pad TP and the ESD protection circuit 110 may be included in the chip CH); 
enabling generation of an internal enabling signal for a three state multiplexer (MUX) to provide the mixed pad with an input signal from the memory cells (see Choi, Fig 1 par. [0037]: when the chip CH to be tested is a memory chip, data stored in a memory cell may be output as the test signal Tsig, and see par. [0039]: Buffers b1 to b4 buffer test signals Tsig1 to Tsig4 applied from the interface 130 and output the test signals Tsig1 to Tsig4 to a Multiplexer (MUX) 160, and see par. [0040]: In response to a selection signal sel applied from a selection signal generator 150, the MUX 160 may select one of the test signals Tsig1 to Tsig4 and output the selected test signal TS to a test pad TP); and 
performing a testing of the mixed pad (see Choi, Fig 1 par. [0046]: The MUX 160 receiving the test signals Tsig1 to Tsig4 selects one of the test signals Tsig1 to Tsig4 in response to the selection signal sel and outputs the selected test signal TS.  The selected test signal TS passes through the ESD protection circuit 110 and is output to the test pad TP.  After the selected test signal TS is tested, the selection signal generator 150 may output the selection signal sel such that the MUX 160 selects another one of the test signals Tsig1 to Tsig4.  When the test is completed, the test circuit 140 may output the selection control signal TScon to the selection signal generator 150, and the selection signal generator 150 may output the selection signal sel in response to the selection control signal TScon such that the MUX 160 does not select the any of the test signals Tsig1 to Tsig4).

Regarding claim 56, Choi further discloses selecting the input signal from the memory cells using a selection signal received by the three state MUX (see Choi, Fig 1 par. [0046]: The MUX 160 receiving the test signals Tsig1 to Tsig4 selects one of the test signals Tsig1 to Tsig4 in response to the selection signal sel and outputs the selected test signal TS, and see par. [0037]: when the chip CH to be tested is a memory chip, data stored in a memory cell may be output as the test signal Tsig).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 38, 40, and 44-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (20160216319, pub. Jul. 28, 2016), in view of Wang et al. (20030042941, pub. Mar. 6, 2003), hereinafter “Wang”, and further in view of Choi (20090085599, pub. Apr. 2, 2009).

Regarding independent claim 38, Na discloses:
A memory device (see Na, Fig 1, par. [0042]: IC1, IC2, and IC3, where IC1 can include a flash memory), comprising:
an array of memory cells (see Na, Fig 1 par. [0042]: IC1 can include a flash memory);
a plurality of boundary cells configured to manage serial and parallel data (see Na, Fig 1, Fig 18, par. [0130]: a second integrated circuit IC2n, and see par. [0140] – [0141]: first flip-flip FF1 and second flip-flop FF2 each includes two parallel inputs and one output);
mixed pads connected to the memory cells … the mixed pads configured to be contacted by probes of a testing machine (see Na, Fig 1, Fig 18 par. [0139]: pads P_2a to P_2d, and see par. [0043]: The integrated circuit IC2 may be configured to communicate with the first integrated circuit IC1 through a plurality of second pads P2, and see par. [0044]: The third integrated circuit IC3 may be configured to test the first integrated circuit IC1 and the second integrated circuit IC2 independently or together and see also Fig 3 par. [0065] – [0069], par. [0132] – [0133]);
high speed pads connected to the boundary cells (see Na, Fig 1, Fig 18, par. [140]: pads P_1a to _1d, and see par. [0043]: The second integrated circuit IC2 may be configured to communicate with the third integrated circuit IC3 through a plurality of first pads P1) …
a three state multiplexer (MUX) block connected to the memory cells and to the boundary cells and configured to receive thereto at least a first input signal and a second input signal, the three state multiplexer block also connected to the mixed pads (see Na, Fig 1, Fig 18, par. [0138]: The first multiplexer MUX1 may receive the read enable signal from the pad P_1c through the receiver circuits REC1c, the data strobe signal DQS from the pad P_1b, the data strobe signal DQS from the pad P_2b, and the control signal RW from the decoder, and see par. [0042]: a first integrated circuit IC1 may be connected to a second integrated circuit IC2 through a plurality of pads P on the first integrated circuit IC3); …

low speed paths and high speed paths.

Additionally, Na does not discloses the limitations:
… electrostatic discharge (ESD) networks connected to the mixed pads;
an enabling circuit connected to one of the mixed pads, configured to receive an external enabling signal and to provide the three state MUX with an internal enabling signal; 
wherein the enabling circuit comprises:
a tester presence detector circuit connected to the mixed pad; and
a logical gate having respective input terminals connected to the tester presence detector circuit and configured to receive the external enabling signal, and an output terminal configured to provide the internal enabling signal, the tester presence detector circuit configured to provide a presence signal to the logical gate when a testing machine is connected to the mixed pad.

However, Wang discloses in Fig 5 par. [0045]: a low-speed output circuit 530, low-speed output buffer 550, high-speed output circuit 535, high-speed output buffer 550, low-speed input buffer 560, low-speed input circuit 540, high-speed input buffer 565, high-speed input circuit 545, multiplexers 570 and 575, and pads P1 510 and P2 520.  Low-speed output circuit 530 and low-speed output buffer 550 form a low-speed output path for providing signals from core circuits to the pad P1 510.  A high-speed output path is provided by high-speed output circuit 535 and high-speed output buffer 

Na and Wang are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pads connected to the flash memory of Na with a low-speed output path of Wang, and the high speed pads connected to the boundary cells with a high-speed output path of Wang, with the motivation to have a high degree of flexibility and configurability, as disclosed by Wang in par. [0002].

The combination of Na and Wang does not disclose:
… electrostatic discharge (ESD) networks connected to the mixed pads;
an enabling circuit connected to one of the mixed pads, configured to receive an external enabling signal and to provide the three state MUX with an internal enabling signal; 
wherein the enabling circuit comprises:
a tester presence detector circuit connected to the mixed pad; and
a logical gate having respective input terminals connected to the tester presence detector circuit and configured to receive the external enabling signal, and an output terminal configured to provide the internal enabling signal, the tester presence detector circuit configured to provide a presence signal to the logical gate when a testing machine is connected to the mixed pad.


… electrostatic discharge (ESD) networks connected to the mixed pads (see Choi, Fig 1 par. [0040]: a plurality of chips each may have the ESD protection circuit 110 and a pad directly connected, and see Fig 2 par. [0048]: 111 to 114 connected to TP1 to TP2, respectively);
an enabling circuit (see Choi, Fig 1 items 120, 130, 140, 150, b1 through b4) connected to one of the mixed pads (see Choi, Fig 1: connected to TP through 160), configured to receive an external enabling signal and to provide the three state MUX with an internal enabling signal (see Choi, Fig 1 par. [0038]: The interface 130 drives and outputs the test signal Tsig applied from the internal circuit 120 in response to the interface control signal Tifc applied from the test circuit 140, and see par. [0039]: Buffers b1 to b4 buffer test signals Tsig1 to Tsig4 applied from the interface 130 and output the test signals Tsig1 to Tsig4 to a Multiplexer (MUX) 160); 
wherein the enabling circuit comprises:
a tester presence detector circuit connected to the mixed pad (see Choi, Fig 1 item 130: interface); and
a logical gate having respective input terminals connected to the tester presence detector circuit and configured to receive the external enabling signal (see Choi, Fig 1 par. [0038]: The interface 130 drives and outputs the test signal Tsig applied from the internal circuit 120 in response to the interface control signal Tifc applied from the test circuit 140, and see par. [0039]: Buffers b1 to b4 buffer test signals Tsig1 to Tsig4 applied from the interface 130 and output the test signals Tsig1 to Tsig4 to a Multiplexer (MUX) 160), and an output terminal configured to provide the internal enabling signal (see Choi, Fig 1 par. [0039]: Buffers b1 to b4 buffer test signals Tsig1 to Tsig4 applied from the interface 130 and output the test signals Tsig1 to Tsig4), the tester presence detector circuit configured to provide a presence signal to the logical gate when a testing machine is connected to the mixed pad (see Choi, Fig 1 par. [0038]: The interface 130 drives and outputs the test signal Tsig applied from the internal circuit 120 in response to the interface control signal Tifc applied from the test circuit 140, and see par. [0039]: Buffers b1 to b4 buffer test signals Tsig1 to Tsig4 applied from the interface 130, and see par. [0036]: A test circuit 140 outputs a test control signal Tcon for testing an internal circuit 120 in response to a test enable signal TME applied for a test.  The test enable signal TME indicates the start of a test, and may be applied externally.  The test circuit 140 outputs an interface control signal Tifc for indicating an operation status, and see par. [0037]: The internal circuit 120 performs a predetermined operation and output a test signal Tsig in response to the test control signal Tcon).

Na, Wang, and Choi are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Na and Wang, with the feature of the ESD protection circuits directly connected to pads, and components 120, 130, 140, 150, b1 through b4 of Choi as described above, with the motivation of reducing attenuation of internal signals, as disclosed by Choi in par. [0002].

wherein the tester presence detector circuit is configured to:
receive from the mixed pad a test signal indicating that a testing machine is connected to the mixed pad (see Na, Fig 1 par. [0046]: At a test mode, the loopback circuit LB may be activated.  At this time, the second integrated circuit IC2 may transfer a part or all of signals received from the third integrated circuit IC3 through at least one of the first pads P1 to the third integrated circuit IC3 through at least one of the first pads P1); and
identify the testing machine (see Na, Fig 3 par. [0065]: a third integrated circuit IC3 tests a second integrated circuit IC2, and see par. [0067]: In the case where one first pad P1 is selected, the test signal may be provided to the selected first pad P1).

Regarding claim 44, the combination of Na, Wang, and Choi further discloses high voltage buffers connected to the mixed pads and configured to receive the internal enabling signal, wherein each high voltage buffer comprises elementary buffers in an inverter configuration, configured to be driven by the internal enabling signal to enable the I/O data transfer for a corresponding mixed pad connected thereto (see Na, Fig 18 par. [0130]: Referring to FIGS. 1 and 18, a second integrated circuit IC2n may include pads P_1a to P1d and P_2a to P_2d, receiver circuits REC1a, REC1b, REC2a, REC2b, RECc, and RECd driver circuits DRC1a, DRC1b, DRC2a, DRC2b, DRCc, and DRCd, and see par. [0140]: At the write operation, the delay locked loop DLL may receive the data strobe signal DQS received from the pad P1b, from the first multiplexer MUX1.  The delay locked loop DLL may detect a locking delay corresponding to the quarter of a period from the data strobe signal DQS and may output the internal signal iDQS delayed by the quarter of the period from the data strobe signal DQS using the detected locking delay.  The internal signal iDQS may be transferred to the second multiplexer MUX2 and flip-flops FF1 and FF2).

Regarding claim 45, the combination of Na, Wang, and Choi further discloses low capability buffers connected to the high speed pads (see Wang, Fig 5 items 510, 530, 535).

Regarding claim 46, the combination of Na, Wang, and Choi further discloses wherein the three state MUX is configured to receive a selection signal that controls which one of the input signals of the three state MUX is to be provided to the mixed pad (see Choi, Fig 1 par. [0046]: The MUX 160 receiving the test signals Tsig1 to Tsig4 selects one of the test signals Tsig1 to Tsig4 in response to the selection signal sel and outputs the selected test signal TS.  The selected test signal TS passes through the ESD protection circuit 110 and is output to the test pad TP.  After the selected test signal TS is tested, the selection signal generator 150 may output the selection signal sel such that the MUX 160 selects another one of the test signals Tsig1 to Tsig4).

Regarding claim 47, the combination of Na, Wang, and Choi further discloses wherein the array is configured to receive a specific enabling signal in order to allow a direct access to the memory cells (see Na, Fig 18 par. [0133]: The second integrated circuit IC2n may receive a read enable signal /Re from the third integrated circuit IC3 through the pad P_1c.  The second integrated circuit IC2n may exchange the read enable signal /Re with the first integrated circuit IC1 through the pad P_2c).

Regarding claim 48, the combination of Na, Wang, and Choi further discloses a single tester presence detector circuit connected to all mixed pads (see Choi, Fig 2 items 131, TP1, TP2, TP3, TP4, L21, L22, L23, L24).

Regarding claim 49, the combination of Na, Wang, and Choi further discloses a plurality of tester presence detector circuits, each connected to a different respective mixed pad (see Choi, Fig 2 items 131, 132, 133. TP1, TP2, TP3).

Regarding claim 50, the combination of Na, Wang, and Choi further discloses a single multiple pad tester presence detector circuit, connected to all mixed pads and configured to recognize multiple different sequences in parallel (see Choi, Fig 2 items 131, TP1, TP2, TP3, TP4, L21, L22, L23, L24, par. [0038]: The interface 130 drives and outputs the test signal Tsig applied from the internal circuit 120 in response to the interface control signal Tifc applied from the test circuit 140.  The interface control signal Tifc may indicate whether the chip CH is in a test operation or a normal operation).




A System-on-Chip (SoC) component (see Na, Fig 1, par. [0008]: a storage device includes a plurality of nonvolatile memory chips, a memory controller configured to control the plurality of nonvolatile memories, and an integrated circuit connected between the plurality of nonvolatile memories and the memory controller), comprising a memory device including:
an array of memory cells (see Na, Fig 1 par. [0042]: IC1 can include a flash memory);
a plurality of boundary cells configured to manage serial and parallel data (see Na, Fig 1, Fig 18, par. [0130]: a second integrated circuit IC2n, and see par. [0140] – [0141]: first flip-flip FF1 and second flip-flop FF2 each includes two parallel inputs and one output);
mixed pads connected to the memory cells … the mixed pads configured to be contacted by probes of a testing machine (see Na, Fig 1, Fig 18 par. [0139]: pads P_2a to P_2d, and see par. [0043]: The integrated circuit IC2 may be configured to communicate with the first integrated circuit IC1 through a plurality of second pads P2, and see par. [0044]: The third integrated circuit IC3 may be configured to test the first integrated circuit IC1 and the second integrated circuit IC2 independently or together and see also Fig 3 par. [0065] – [0069], par. [0132] – [0133]);
high speed pads connected to the boundary cells (see Na, Fig 1, Fig 18, par. [140]: pads P_1a to _1d, and see par. [0043]: The second integrated circuit IC2 may be configured to communicate with the third integrated circuit IC3 through a plurality of first pads P1) …
a three state multiplexer (MUX) block connected to the memory cells and to the boundary cells and configured to receive thereto at least a first input signal and a second input signal, the three state multiplexer block also connected to the mixed pads (see Na, Fig 1, Fig 18, par. [0138]: The first multiplexer MUX1 may receive the read enable signal from the pad P_1c through the receiver circuits REC1c, the data strobe signal DQS from the pad P_1b, the data strobe signal DQS from the pad P_2b, and the control signal RW from the decoder, and see par. [0042]: a first integrated circuit IC1 may be connected to a second integrated circuit IC2 through a plurality of pads P on the first integrated circuit IC3); …

Na does not explicitly disclose that low speed paths and high speed paths.

Additionally, Na does not discloses the limitations:
… electrostatic discharge (ESD) networks connected to the mixed pads;
an enabling circuit connected to one of the mixed pads, configured to receive an external enabling signal and to provide the three state MUX with an internal enabling signal; 
wherein the enabling circuit comprises:
a tester presence detector circuit connected to the mixed pad; and
a logical gate having respective input terminals connected to the tester presence detector circuit and configured to receive the external enabling signal, and an output terminal configured to provide the internal enabling signal, the tester presence detector circuit configured to provide a presence signal to the logical gate when a testing machine is connected to the mixed pad.

However, Wang discloses in Fig 5 par. [0045]: a low-speed output circuit 530, low-speed output buffer 550, high-speed output circuit 535, high-speed output buffer 550, low-speed input buffer 560, low-speed input circuit 540, high-speed input buffer 565, high-speed input circuit 545, multiplexers 570 and 575, and pads P1 510 and P2 520.  Low-speed output circuit 530 and low-speed output buffer 550 form a low-speed output path for providing signals from core circuits to the pad P1 510.  A high-speed output path is provided by high-speed output circuit 535 and high-speed output buffer 555.  This path receives signals from FIFOs or other core, circuits and provides a differential output on pads P1 510 and P2 520.

Na and Wang are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pads connected to the flash memory of Na with a low-speed output path of Wang, and the high speed pads connected to the boundary cells with a high-speed output path of Wang, with the motivation to have a high degree of flexibility and configurability, as disclosed by Wang in par. [0002].

The combination of Na and Wang does not disclose:
… electrostatic discharge (ESD) networks connected to the mixed pads;
an enabling circuit connected to one of the mixed pads, configured to receive an external enabling signal and to provide the three state MUX with an internal enabling signal; 
wherein the enabling circuit comprises:
a tester presence detector circuit connected to the mixed pad; and
a logical gate having respective input terminals connected to the tester presence detector circuit and configured to receive the external enabling signal, and an output terminal configured to provide the internal enabling signal, the tester presence detector circuit configured to provide a presence signal to the logical gate when a testing machine is connected to the mixed pad.

However, Choi discloses:
… electrostatic discharge (ESD) networks connected to the mixed pads (see Choi, Fig 1 par. [0040]: a plurality of chips each may have the ESD protection circuit 110 and a pad directly connected, and see Fig 2 par. [0048]: 111 to 114 connected to TP1 to TP2, respectively);
an enabling circuit (see Choi, Fig 1 items 120, 130, 140, 150, b1 through b4) connected to one of the mixed pads (see Choi, Fig 1: connected to TP through 160), configured to receive an external enabling signal and to provide the three state MUX with an internal enabling signal (see Choi, Fig 1 par. [0038]: The interface 130 drives and outputs the test signal Tsig applied from the internal circuit 120 in response to the interface control signal Tifc applied from the test circuit 140, and see par. [0039]: Buffers b1 to b4 buffer test signals Tsig1 to Tsig4 applied from the interface 130 and output the test signals Tsig1 to Tsig4 to a Multiplexer (MUX) 160); 
wherein the enabling circuit comprises:
a tester presence detector circuit connected to the mixed pad (see Choi, Fig 1 items 130, 140); and
a logical gate having respective input terminals connected to the tester presence detector circuit and configured to receive the external enabling signal (see Choi, Fig 1 par. [0038]: The interface 130 drives and outputs the test signal Tsig applied from the internal circuit 120 in response to the interface control signal Tifc applied from the test circuit 140, and see par. [0039]: Buffers b1 to b4 buffer test signals Tsig1 to Tsig4 applied from the interface 130 and output the test signals Tsig1 to Tsig4 to a Multiplexer (MUX) 160), and an output terminal configured to provide the internal enabling signal (see Choi, Fig 1 par. [0039]: Buffers b1 to b4 buffer test signals Tsig1 to Tsig4 applied from the interface 130 and output the test signals Tsig1 to Tsig4), the tester presence detector circuit configured to provide a presence signal to the logical gate when a testing machine is connected to the mixed pad (see Choi, Fig 1 par. [0038]: The interface 130 drives and outputs the test signal Tsig applied from the internal circuit 120 in response to the interface control signal Tifc applied from the test circuit 140, and see par. [0039]: Buffers b1 to b4 buffer test signals Tsig1 to Tsig4 applied from the interface 130, and see par. [0036]: A test circuit 140 outputs a test control signal Tcon for testing an internal circuit 120 in response to a test enable signal TME applied for a test.  The test enable signal TME indicates the start of a test, and may be applied externally.  The test circuit 140 outputs an interface control signal Tifc for indicating an operation status, and see par. [0037]: The internal circuit 120 performs a predetermined operation and output a test signal Tsig in response to the test control signal Tcon).

Na, Wang, and Choi are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Na and Wang, with the feature of the ESD protection circuits directly connected to pads, and components 120, 130, 140, 150, b1 through b4 of Choi as described above, with the motivation of reducing attenuation of internal signals, as disclosed by Choi in par. [0002].

Regarding claim 52, the combination of Na, Wang, and Choi further discloses wherein the tester presence detector circuit is configured to receive from a control circuit a powering signal and a disabling signal (see Choi, Fig 1 par. [0036]: A test circuit 140 outputs a test control signal Tcon for testing an internal circuit 120 in response to a test enable signal TME applied for a test. The test enable signal TME indicates the start of a test, and may be applied externally, and see par. [0037]: The interface control signal Tifc may indicate whether the chip CH is in a test operation or a normal operation).



wherein:
the tester presence detector circuit further comprises a sequence detection circuit configured to detect a bit sequence applied to the mixed pad and to verify that the testing machine is an authorized one or that a testing mode is a correct one and grant a corresponding access to the memory cells from the mixed pad based on the verifying (see Na, Fig 3 par. [0067]: In step S120, a test signal may be provided to the selected pad(s).  In the case where one first pad P1 is selected, the test signal may be provided to the selected first pad P1.  In the case where a plurality of first pad P1 is selected, test signals may be simultaneously or sequentially provided to the plurality of first pad P1 selected.  The test signal may be a signal that swings between a high level and a low level periodically or has a desired (or alternatively, predetermined) pattern); and
the sequence detection circuit comprises a finite state machine comprising a plurality of states connected according to stored bit sequences so that only a correct bit sequence leads to an unlock state, any other transition between states being indicated as an error (see Na, Fig 3 par. [0069]: In step S140, a test result may be evaluated (or measured) by comparing the test signal and the output signal).

Regarding claim 54, the combination of Na, Wang, and Choi further discloses wherein:
a latency of the SoC component is reduced by enabling a direct memory access to the memory cells when reading the data (see Na, Fig 18 par. [0133]: The second integrated circuit IC2n may receive a read enable signal /Re from the third integrated circuit IC3 through the pad P_1c.  The second integrated circuit IC2n may exchange the read enable signal /Re with the first integrated circuit IC1 through the pad P_2c); and 
the memory array is configured to receive a specific enabling signal in order to allow the direct memory access to the memory cells by connecting directly the memory cells to the three state MUX and to the mixed pad (see Na, Fig 18 par. [0133]: The second integrated circuit IC2n may receive a read enable signal /Re from the third integrated circuit IC3 through the pad P_1c.  The second integrated circuit IC2n may exchange the read enable signal /Re with the first integrated circuit IC1 through the pad P_2c, and see par. [0140]: At the read operation, the delay locked loop DLL may receive the read enable signal /Re from the first multiplexer MUX1 and the data strobe signal DQS received from the pad P_2b.  The delay locked loop DLL may detect a locking delay corresponding to the quarter of a period from the read enable signal /Re and may output an internal signal iDQS delayed by the quarter of the period from the data strobe signal DQS using the detected locking delay).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na (20160216319, pub. Jul. 28, 2016), in view of Wang (20030042941, pub. Mar. 6, 2003), further in view of Choi (20090085599, pub. Apr. 2, 2009), and further in view of Miura et al. (20180130739, pub. May 10, 2018), hereinafter “Miura”.



The combination of Na, Wang, and Choi does not disclose wherein: 
the enabling circuit further comprises a pull up circuit connected to the mixed pad and to the tester presence detector circuit; and
the pull up circuit comprises a pull up open gate transistor inserted between a power voltage reference and the mixed pad and having a gate terminal connected to the tester presence detector circuit to receive therefrom a control signal, the control signal configured to disconnect the pull up open gate transistor from the mixed pad.

However, Miura discloses wherein: 
the enabling circuit further comprises a pull up circuit connected to the mixed pad and to the tester presence detector circuit (see Miura, Fig 2, 5A, 5B, 7, par. [0034]: a unit circuit 70 in the output buffer 68 in the DQ circuit 60 in the semiconductor device 10); and
the pull up circuit comprises a pull up open gate transistor inserted between a power voltage reference and the mixed pad and having a gate terminal connected to the tester presence detector circuit to receive therefrom a control signal, the control signal configured to disconnect the pull up open gate transistor from the mixed pad (see Miura, Fig 7 par. [0034]: Each unit circuit 70 may include a plurality of transistor circuits, in order to represent a desired output impedance based on ZQ calibration and a desired through-rate based on through-rate calibration, as adjusted by the driver circuit (DC) 63.  For example, the unit circuit 70 of the output buffer 68 may include a transistor T1 that receives an adjustment signal (adj-sig), a transistor T2 that receive a control signal (ctrl-sig), a pull-up resistor R1, a pull-down resistor R2, and a transistor T3 that receives a pull-down control signal (PullDown ctrl-sig), series-coupled in order between power supply potentials VDDQ and VSS.  For example, one the transistors T1, T2 and T3 may be an N-channel type.  A node coupling the pull-up resistor R1 and the pull-down resistor R2 may be coupled to a via 55 that may be further coupled to a pad 54 for DQ (e.g., DC0, DQ1, .  . . DQ7) where data is read out).

Na, Wang, Choi, and Miura are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Na, Wang, and Choi, with the feature of unit circuit 70 of Miura as described above, with the motivation for faster operations, as disclosed by Miura in par. [0002].

Claims 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20090085599, pub. Apr. 2, 2009), in view of Wang (20030042941, pub. Mar. 6, 2003).

Regarding claim 57, Choi discloses all the claimed limitations as set forth in the rejection of claim 55 above.

Choi further discloses connecting the memory cells to the mixed pad using a high voltage buffer along a … path when an input signal is selected by the three state MUX (see Choi, Fig 1 par. [0037]: when the chip CH to be tested is a memory chip, data stored in a memory cell may be output as the test signal Tsig, and see par. [0039]: Buffers b1 to b4 buffer test signals Tsig1 to Tsig4 applied from the interface 130 and output the test signals Tsig1 to Tsig4 to a Multiplexer (MUX) 160, and see par. [0040]: In response to a selection signal sel applied from a selection signal generator 150, the MUX 160 may select one of the test signals Tsig1 to Tsig4 and output the selected test signal TS to a test pad TP).

Choi does not specifically disclose that the path is a “low speed path”.

However, Wang discloses in However, Wang discloses in Fig 5 par. [0045]: a low-speed output circuit 530, low-speed output buffer 550, high-speed output circuit 535, high-speed output buffer 550, low-speed input buffer 560, low-speed input circuit 540, high-speed input buffer 565, high-speed input circuit 545, multiplexers 570 and 575, and pads P1 510 and P2 520.  Low-speed output circuit 530 and low-speed output buffer 550 form a low-speed output path for providing signals from core circuits to the pad P1 510.  A high-speed output path is provided by high-speed output circuit 535 and high-speed output buffer 555.  This path receives signals from FIFOs or other core, circuits and provides a differential output on pads P1 510 and P2 520.



Regarding claim 58, Choi discloses all the claimed limitations as set forth in the rejection of claim 55 above.

Choi does not disclose connecting boundary cells to the mixed pad using a buffer along a high speed path when an input signal is selected by the three state MUX.

However, Wang discloses connecting boundary cells to the mixed pad using a buffer along a high speed path when an input signal is selected by the three state MUX (see Wang, Fig 7 par. [0072]: The FIFO 715 receives an input signal (not shown) from the core circuits and provides an output coupled to the input of the high-speed output register 780.  Often, the FIFO 715 acts as a buffer and frequency translator between the lower frequency core circuits and the high frequency differential output.  The high-speed output register 780 is clocked by one of the high-speed clock lines 740.  The output of the high-speed register is provided to multiplexer 781, which in turn drives output buffer 782.  Output buffer 782 provides inverting and non-inverting output signals to pads P2 720 and P1 710).

Choi and Wang are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the test pad connected to MUX receiving test signal of Choi, with the feature of Wang as described above, with the motivation to have a high degree of flexibility and configurability, as disclosed by Wang in par. [0002].

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20090085599, pub. Apr. 2, 2009), in view of Miura (20180130739, pub. May 10, 2018).

Regarding claim 59, Choi discloses all the claimed limitations as set forth in the rejection of claim 55 above.

Choi does not disclose wherein detecting the connection comprises: 
driving a pull up open gate transistor connected to the mixed pad and to a tester presence detector circuit to generate an internal enabling signal.

However, Miura discloses wherein detecting the connection comprises: 
driving a pull up open gate transistor connected to the mixed pad and to a tester presence detector circuit to generate an internal enabling signal (see Miura, Fig 2, 5A, 5B, 7, par. [0034]: Each unit circuit 70 may include a plurality of transistor circuits, in order to represent a desired output impedance based on ZQ calibration and a desired through-rate based on through-rate calibration, as adjusted by the driver circuit (DC) 63.  For example, the unit circuit 70 of the output buffer 68 may include a transistor T1 that receives an adjustment signal (adj-sig), a transistor T2 that receive a control signal (ctrl-sig), a pull-up resistor R1, a pull-down resistor R2, and a transistor T3 that receives a pull-down control signal (PullDown ctrl-sig), series-coupled in order between power supply potentials VDDQ and VSS.  For example, one the transistors T1, T2 and T3 may be an N-channel type.  A node coupling the pull-up resistor R1 and the pull-down resistor R2 may be coupled to a via 55 that may be further coupled to a pad 54 for DQ (e.g., DC0, DQ1, .  . . DQ7) where data is read out).

Choi and Miura are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention Choi, with the feature of unit circuit 70 of Miura as described above, with the motivation for faster operations, as disclosed by Miura in par. [0002].

Claims 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20090085599, pub. Apr. 2, 2009), in view of Yoshinaga et al. (20170068593, pub. Mar. 9, 2017), hereinafter “Yoshinaga”.

Regarding claim 60, Choi discloses all the claimed limitations as set forth in the rejection of claim 55 above.

Choi does not disclose detecting a bit sequence applied to the mixed pad to verify that the testing machine is an authorized testing machine or that the testing mode is a correct testing mode and grant a corresponding access to the memory cells from the mixed pad.

However, Yoshinaga discloses detecting a bit sequence applied to the mixed pad to verify that the testing machine is an authorized testing machine or that the testing mode is a correct testing mode and grant a corresponding access to the memory cells from the mixed pad (see Yoshinaga, Fig 7 par. [0063]: the processing control unit 111 selects the test pattern to be used for the BD decode from among the test patterns stored in the test pattern memory 107.  Then, the processing control unit 111 specifies the selected test pattern and instructs the BD decoder 108 to perform the BD decode to it.  The BD decoder 108 reads one of the test patterns stored in the test pattern memory 107 based on the instruction from the processing control unit 111, and see Fig 8 par. [0065]: When the BD decode has not been successfully performed (step S16 No), since the decoded word has not obtained by the BD decode, the decoded word is not output to the Euclidean distance calculating unit 109.  The procedure proceeds to step S17.  Also, when the determination in step S17 is No (step S17 No), the processing control unit 111 changes the test pattern to which the BD decode is performed, and the procedure proceeds to step S16).



Regarding claim 61, the combination of Choi and Yoshinaga further discloses:
storing bit sequences of the mixed pads (see Yoshinaga, Fig 12 par. [0082]: the BD decoder 108a stores the LRB pattern output from the BD decoder 108a to the error vector memory 112); and
updating the stored bit sequences at the end of each testing operation (see Yoshinaga, Fig 12 par. [0082]: When the calculated Euclidean distance is smaller than that corresponding to the decoded word stored in the decoded word memory 110, the Euclidean distance calculating unit 109 updates the decoded word stored in the decoded word memory).

Allowable Subject Matter
Claims 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tabatabaei et al. (7590902, patented Dep. 15, 2009) discloses a system that includes some on-chip components, e.g., I-Os, test processors, soft wrappers, etc., an external testing unit that provides Parametric Measurement Unit (PMU) capability, and various tests performed on the I-Os by the on-chip testing logic and external testing unit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111